Exhibit 10.3(32)
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 is made and entered into as of December 31, 2008 (the
“Amendment”), to the EMPLOYMENT AGREEMENT made and entered into as of
September 10, 2007 (the “Agreement”), by and between MGM MIRAGE (“Employer”),
and Robert Selwood (“Employee”).
W I T N E S S E T H:
     WHEREAS, the Employer and the Employee desire to amend the Agreement as
required pursuant to the final Treasury regulations under section 409A of the
Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and in the Agreement, the Employer and the Employee agree that the
Agreement is hereby amended as follows, effective January 1, 2009:
     1. Equity Treatment Upon a Change of Control. Section 10.5 is amended and
restated to read as follows:
10.5 Change of Control. In the event there is a Change of Control of the Company
(which term is defined in Section 22), then:
     10.5.1 All of your unvested options, stock appreciation rights or Other
Rights (including restricted stock units), if any, shall become fully vested.
     10.5.2 If the Change of Control results from an exchange of outstanding
common stock as a result of which the common stock of MGM MIRAGE is no longer
publicly held, then all of your options to purchase common stock of MGM MIRAGE,
stock appreciation rights, and Other Rights (including restricted stock units)
will vest or be exercisable, as applicable, for the consideration (cash, stock
or otherwise) which the holders of MGM MIRAGE common stock received in such
exchange. For example, if immediately prior to the effective date of the
transaction, you had vested and exercisable options to acquire 5,000 shares of
MGM MIRAGE’s common stock and the exchange of stock is one share of common stock
of MGM MIRAGE for two shares of common stock of the acquiring entity, then your
options will be converted into options to acquire, upon payment of the exercise
price, 10,000 shares of the acquiring entity’s common stock. If, in addition,
you had unvested stock options, each option would become immediately vested and
on exercise and payment of the exercise price, entitle you to receive two shares
of the acquiring company’s common stock.
     10.5.3 If the Change of Control results from a sale of MGM MIRAGE’s
outstanding common stock for cash with the result that MGM MIRAGE’s common stock
is no longer publicly held, then upon the Change of Control, all of

 



--------------------------------------------------------------------------------



 



your options to purchase common stock of MGM MIRAGE, stock appreciation rights,
and restricted stock units will become vested and cashed out for an amount of
cash equal to the difference between the purchase price and the exercise price
(if applicable), less any applicable withholding taxes. The cash-out payment
will be made on or within 30 days after the Change of Control. For example, if
immediately prior to the Change of Control, you have options to acquire 2,000
shares of MGM MIRAGE’s common stock at an exercise price of $35, and the
purchase price for MGM MIRAGE’s common stock was $40, then upon the Change of
Control you would be entitled to receive $10,000 in full satisfaction of such
options (2,000 shares times $5 per share). If, in addition, you had unvested
stock options, those options would become vested and immediately exercisable
upon the Change of Control and you would be entitled to receive $5, net of
applicable taxes, for each option in full satisfaction of that option. The
foregoing applies to all options, stock appreciation rights, and restricted
stock units granted to you, notwithstanding the provisions of Section 10.7, to
the extent required to comply with Section 409A (as defined below).
     2. Definition of “Change of Control.” The definition of “Change of Control”
in Section 22 is hereby amended by adding the following as the last paragraph
thereof:
     Notwithstanding the foregoing, any accelerated vesting of any restricted
stock units granted to you that are “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-l(b)(l), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-l(b)(3) through (b)(12)), may
occur only upon or as a result of a “Change of Control,” as described above,
that is also a “change in control event” as described in Section 409A (as
defined in Section 24).
     Under Section 409A, a “change in control event” means: a (i) Change in
Ownership of the Company, (ii) Change in Effective Control of the Company, or
(iii) Change in the Ownership of Assets of the Company, as described herein and
construed in accordance Section 409A.
     (i) A Change in Ownership of the Company shall occur on the date that any
one Person acquires, or Persons Acting as a Group acquire, ownership of the
capital stock of the Company that, together with the stock held by such Person
or Group, constitutes more man 50% of the total fair market value or total
voting power of the capital stock of the Company. However, if any one Person is,
or Persons Acting as a Group are, considered to own more than 50% of the total
fair market value or total voting power of the capital stock of the Company, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of the Company or to cause a
Change in Effective Control of the Company (as described below). An increase in
the percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock.

- 2 -



--------------------------------------------------------------------------------



 



     (ii) A Change in Effective Control of the Company shall occur on the date
either (A) a majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election, or (B) any one Person, or Persons Acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company.
     (iii) A Change in the Ownership of Assets of the Company shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
     The following rules of construction apply in interpreting the definition of
“change in control event”:
          (A) A Person means any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended, other than employee benefit plans sponsored or maintained by the
Company and by entities controlled by the Company or an underwriter of the
capital stock of the Company in a registered public offering.
          (B) Persons will be considered to be Persons Acting as a Group (or
Group) if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a Person owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a Group with other
shareholders only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. Persons will not be considered to be acting
as a Group solely because they purchase assets of the same corporation at the
same time or purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.
          (C) For purposes of this definition of “change in control event,” fair
market value shall be determined by Board.

- 3 -



--------------------------------------------------------------------------------



 



          (D) A “change in control event” shall not include a transfer to a
related person as described in Section 409A.
          (E) For purposes of this definition of “change in control event,”
section 318(a) of the Internal Revenue Code of 1986, as amended (the “Code”)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation §1.83-3(b) and (j)), the stock underlying the
option is not treated as owned by the individual who holds the option.
     3. Section 409A. A new Section 24 is added as follows:
          24. Section 409A.
          (a) This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of the Code and any regulations and Treasury guidance
promulgated thereunder (“Section 409A”). If we determine in good faith that any
provision of this Agreement would cause you to incur an additional tax, penalty,
or interest under Section 409A, the Compensation Committee and you shall use
reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A or causing the imposition of such additional tax, penalty, or
interest under Section 409A. The preceding provisions, however, shall not be
construed as a guarantee by us of any particular tax effect to you under this
Agreement.
          (b) “Termination of employment,” or words of similar import, as used
in this Agreement means, for purposes of any payments under this Agreement that
are payments of deferred compensation subject to Section 409A, your “separation
from service” as defined in Section 409A.
          (c) For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.
          (d) With respect to any reimbursement of your expenses, or any
provision of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the

- 4 -



--------------------------------------------------------------------------------



 



reimbursement of an eligible expense shall be made in accordance with our
reimbursement policy but no later than the end of the year after the year in
which such expense was incurred; and (3) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
          (e) Any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-l(b)(l), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-l(b)(3) through (b)(12)) that arises under
this Agreement, on account of your separation from service while you are a
“specified employee” (as defined under Section 409A), and is scheduled to be
paid or provided within six months after such separation from service (the
aggregate of such scheduled payments, the “Delayed Payment”) shall, in lieu
thereof, be paid or provided, as adjusted for interest, within 15 days after the
end of the six-month period beginning on the date of such separation from
service or, if earlier, within 15 days after the appointment of the personal
representative or executor of your estate following your death. For purposes of
the foregoing, interest shall accrue at the prime rate of interest published in
the northeast edition of The Wall Street Journal on the date of your separation
from service.
          (f) In the event that the provisions of Section 24(e) shall apply to
any payment obligation under this Agreement, we will, within five (5) business
days after your separation from service, make an irrevocable contribution of an
amount equal to the Delayed Payment to a grantor trust established consistent
with the terms of Revenue Procedure 92-64, 33 I.R.B. 11 (Aug. 17, 1992) with a
financial institution approved by you, which approval will not be withheld
unreasonably, serving as the third-party trustee thereof, under the terms of
which the assets of the trust may be used, in the absence of our insolvency,
solely for purposes of fulfilling our obligation to pay the Delayed Payment to
you in compliance with Section 409A(a)(2)(B)(i) of the Code. In addition, in the
event that you must incur legal fees or costs to enforce payment of any amounts
subject to the six-month delay of payment under this Agreement, we will pay all
reasonable attorney’s fees associated with such action.

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer and Employee have entered into this
Amendment in Las Vegas, Nevada, effective as of January 1, 2009.

            MGM MIRAGE
    Date:                       By:   /s/ Cathryn J. Santoro         Name:  
Cathryn J. Santoro        Title:   SVP Treasurer        EMPLOYEE
    Date: 12-18-08       By:   /s/ Robert C. Selwood         Robert Selwood     
       

- 6 -